DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s arguments, filed on 08/01/2022, with respect to the rejection(s) of claim(s) , 12-14 based on  35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is presented. Claims12-14 are pending. Claims 1-11 has been cancelled.

 Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al (US Pub 20190387578 A1)  hereinafter Shrestha, provisional application   62/520920 dated 06/16/2017 and further in view of Dinan et al. (US Pub 20170311317 A1) hereinafter Dinan
As to claim 11. Shrestha teaches a  method performed by UE comprising: receiving a RRC message which contains one or more scheduling request (SR) configurations, wherein a first parameter is indicated in each of the SR configurations;  ([0068][0069] Fig. 6, SR resources  are  configured   by one or more information elements in an RRC message, an IE/ first parameter include SchedulingRequestConfig, which parameters used to define SR configurations; sr-ConfigMappingIndex is provided which identifies SR parameters such as the sr-configIndex)
and one or more logical channel configurations, wherein a second parameter is indicated in each of the logical channel configurations; ([0056]Fig. 1, Fig. 5,  RAN node 111 communicate to UE information associating  logical channels with logical channel  groups and SR configurations (at 505)   using dedicated RRC signaling e.g., RRC configuration messages,  information indicate logical  channels that are associated with logical   channel group identifiers and SR configuration indexes)
wherein, the first parameter is an integer, ([0069] Table 1, SchedulinRequestConfig information element ,  sr-PUCCH-ResourceIndex INTEGER (0..2047), sr-ConfigMappingIndex INTEGER (0.. maxsr-Index))
the one or more SR configurations are used to configure parameters for dedicated SR resources ([0043] Fig. 1, Fig. 2, a SRS configuration, include one or more values, parameters, or characteristics of a dedicated  PUCCH resource for transmitting a SR to RAN node 111, each SR configuration include an SR configuration index that functions as an identifier for the SR configuration)
 the second parameter in one of the logical channel configurations indicates a value corresponding to the first parameter to identify the SR configuration to which a logical channel configured by the one of the logical channel configurations is mapped. ([0065] Fig. 1, Fig. 6,  the SR configuration index used by UE 101 and RAN node 111 to map, identify determine, etc., a SR configuration associated with a logical channel and/or logical channel group and/or logical channel group identifier)
Shrestha does not explicitly teach the logical channel configurations are  used to configure logical channel parameters

Dinan teaches the logical channel configurations are  used to configure logical channel parameters, ([0145] IE LogicalChannelConfig may be used to configure  logical channel  parameters)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dinan  with the teaching of Shrestha because Dinan Prov  teaches that utilizing IE LogicalChannelConfig  would enhance eNB scheduling mechanism and reduce uplink packet transmission delay when an SR is triggered. (Dinan [[0207])


Claims 12-14 are interpreted and rejected for the same reasons as set forth in claims 1.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413